Citation Nr: 1042827	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-35 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a mood disorder due to a nonservice-
connected status post-hysterectomy.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant was on active duty in the United States Air Force 
from August 1984 to July 1992.  She also has three years, ten 
months, twenty-nine days of prior service in an unknown branch of 
the service, along with eight months, twenty-six days of inactive 
service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Following a review of the claim by the Board, the Board issued a 
decision in November 2008 that denied the appellant's claim for 
service connection.  She was subsequently notified of that action 
and she appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  A review of the Board's 
decision ensued and the Court then issued an Order that enacted a 
previously submitted Joint Motion for Remand.  More specifically, 
the Order vacated the Board's decision of November 2008, and 
remanded the claim to the Board for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As reported above, the Board issued a decision on the merits of 
the appellant's claim in November 2008.  In that decision, the 
Board discussed an argument submitted by the appellant's then 
accredited representative.  The representative claimed that the 
appeal was not ready for adjudication because the claims folder 
appeared not to contain the appellant's first DD 214, Certificate 
of Release or Discharge from Active Duty, for her first period of 
service.  It was also averred that the claims folder did not 
include all of the appellant's service medical treatment records 
- also from her first period of service.  Upon reviewing the 
file, the Board concluded that this information was not necessary 
for adjudication of the issue then before it.  The Board then 
went on to deny the appellant's claim for benefits.

The appellant then appealed the Board's decision to the Court.  
In the Joint Motion for Remand that she presented, through her 
accredited representative, she asserted that the VA should have 
obtained the DD 214 and the missing service medical treatment 
records.  She argued that the missing service medical records 
could possibly show a chronicity of psychiatric symptoms which 
would, in turn, support her current claim.  

Upon a further review of the record, the Court agreed with the 
assertions made in the Joint Motion for Remand.  The Court found 
that the VA had a duty to obtain relevant service medical 
treatment records when it had notice that the records could be 
missing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court further determined that failure to obtain outstanding 
relevant records was administrative error on the part of the VA 
(and the Board).  Moore v. Shinseki, 555 F. 3d 1369 (Fed. Cir. 
2009).  As such, the Court concluded that the Board's decision 
should be vacated and the claim returned to Board so that 
additional development of the appellant's claim could be 
accomplished.

The Board would also note that the Court also seemed to 
insinuate, when it adopted the Joint Motion for Remand, that the 
VA should have obtained a medical examination of the appellant in 
order to determine whether she was suffering from a psychiatric 
disorder that was caused by or the result of her military 
service.  

Thus, the action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO/AMC of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO/AMC should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO/AMC must review once again the 
entire claims folder and ensure that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 2002 
& Supp. 20010) and 38 C.F.R. § 3.159 (2010) 
are fully complied with and satisfied as to 
the issue on appeal.  The claims folder 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA as specifically affecting the 
issue on appeal.

2.  The RO/AMC should contact the appellant 
and ask that she provide additional details 
with respect to her first period of 
enlistment.  That is, the record suggests 
that, prior to her enlistment in August 
1984, she served three years, ten months, 
twenty-nine days on active duty, and had 
eight months, twenty-six days of inactive 
service.  The appellant should be asked to 
provide the following information:

a.  Prior to 1984, what branch of military 
service was the appellant enlisted therein?  
(Army, Army Reserves, Army National Guard, 
Navy, Navy Reserves, Air Force, Air Force 
Reserves, Air Force National Guard, Coast 
Guard, Coast Guard Reserves, Marine Corps, 
Marine Corps Reserves, Other.)

b.  The appellant should inform the RO/AMC 
where she enlisted at and where she 
performed her basic training.

c.  The appellant should be asked to 
provide a copy of her DD 214 from this 
period of service.

d.  The appellant should be asked whether, 
for this period of service, if there was 
another name she went by, i.e., not Sims, 
and if so, what was that name.

e.  The appellant should be asked to 
provide the names of the duty stations, 
i.e., military bases, posts, and air 
stations, where she was stationed at during 
this enlistment.  

All information obtained from the appellant 
should be included in the claims folder for 
review.  The appellant should be informed 
that her assistance in supplying this 
information is paramount and that her 
failure to provide the needed information 
could adversely affect her claim before the 
VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).

3.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) and/or the 
National Archives and Records 
Administration (NARA) and request 
confirmation of the appellant's first 
period of military service prior to August 
1984.  A copy of the appellant's complete 
personnel file should be obtained along 
with a copy of any DD 214 that may have 
been issued for this period of service.  
Additionally, the RO/AMC should request 
from NPRC and NARA all of the appellant's 
outpatient treatment records for any period 
of service prior to August 1984.  NPRC and 
NARA should be informed that the 
appellant's service medical treatment 
records for the period extending from 
August 1984 to July 1992 have already been 
sent to the VA but that the medical records 
for any earlier enlistment have not been 
sent.  NPRC and NARA should also be told 
that the records that have been provided 
have been for Nadine Sims Miles and that 
there may be records that have not been 
sent to the VA under the name of Nadine 
(NMI) Sims.  

Additionally, during the appellant's second 
enlistment, it appears that she was married 
to Demont Miles who was also enlisted in 
the US Air Force.  It may be that some of 
the appellant's service medical treatment 
records have been filed under her then-
husband's name.  Hence, a review of his 
file should occur to ensure that none of 
the appellant's records have been misfiled.  

If any of the requested records were 
"retired" and placed into long-term 
storage under the control of either the 
NPRC or the National Archives, the AMC/RO 
should request from the appropriate agency 
that those records be activated, copies 
made, and sent to the AMC/RO.  If such 
records are unavailable, the RO should 
certify the reason for such unavailability.  
If such records have been destroyed, this 
should also be noted in the record.

All information obtained should be included 
in the claims folder for review.  

4.  If NPRC and NARA informs the RO/AMC 
that it does not have a record of the 
appellant's enlistment prior to August 
1984, the RO/AMC should then contact the 
Defense Finance and Accounting Service 
(DFAS), and request any information it may 
have on the appellant for the period prior 
to August 1984.  

DFAS should be asked to confirm and provide 
the following information.

a.  The appellant's periods of active duty 
service, including the exact service dates.

b.  The specific dates - not retirement 
points - for all of the appellant's periods 
of active and inactive duty for training.

c.  The dates in which the appellant was 
paid for inactive duty for training 
service.  Copies of the appellant's Leave 
and Earning Statements should be obtained 
and included in the claims folder for 
review.

d.  If the appellant performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If the 
appellant did not receive compensation for 
her training, but did perform said 
training, the dates of that training should 
be noted, if that information is indicated 
in the records kept by DFAS.

All records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

5.  Once the above development has 
occurred, the RO/AMC should contact the 
appellant and her attorney and inform them 
as to what information has been obtained 
from NPRC, NARA, and DFAS.  If the 
requested documents and information has not 
been obtained from these agencies, the 
appellant should be informed so that she 
will have the opportunity to obtain/provide 
the information.  Also the RO/AMC should 
inform the appellant that VA will proceed 
to decide her appeal without these records 
unless she is able to submit them.  The 
RO/AMC should allow an appropriate period 
of time within which to respond.

6.  Only after the appellant's missing 
service treatment records are obtained (or 
their unavailability is documented) should 
the RO/AMC then should schedule the 
appellant for a VA psychiatric examination 
in order to determine the etiology of any 
psychiatric condition found to be present.  
All indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  

For each diagnosed mental condition, the 
examiner should provide an opinion as to 
the etiology of any underlying disorder, 
disability, or disease.  The examiner is 
asked to state whether it is at least as 
likely as not (at least a 50/50 percent 
probability) that any such diagnosed 
disorder is related to the appellant's 
military service, including an in-service 
disease or injury or to her service in 
general, or is the result of a service-
connected disability.  A rationale should 
be provided for all opinions rendered.  The 
examination reports should consider all 
findings necessary to evaluate the claim 
and the appropriate examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

In accomplishing this tasking, the 
appropriate examiner must discuss the 
appellant's report of continuity of 
symptoms since service.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If any 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the report.  Finally, it is requested that 
the results of the exam be typed and 
included in the claims folder for review.

7.  The AMC/RO should review the claims 
folder and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2010); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Thereafter, the AMC/RO should 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) 
failure to cooperate by attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


